United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1475
                        ___________________________

      Lucindo A. Mazariegos-Herrera; Daisy Mabel Mazariegos; Jason J.A.
               Mazariegos-Garcia; Benjamin Leiva Masariegos

                            lllllllllllllllllllllPetitioners

                                          v.

              Eric H. Holder, Jr., Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 20, 2013
                            Filed: December 5, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Lucindo Mazariegos-Herrera, his wife Daisy Mazariegos, his son Jason
Mazariegos-Garcia, and his uncle Benjamin Leiva Masariegos, citizens of Guatemala,
petition for review of an order of the Board of Immigration Appeals (BIA) affirming
an immigration judge’s denial of their renewed and consolidated applications for
asylum and withholding of removal. We lack jurisdiction to review the BIA’s
determination that the asylum application of Mazariegos-Herrera and his derivative
beneficiaries was barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Ngure v.
Ashcroft, 367 F.3d 975, 988–89 (8th Cir. 2004). After careful review, we conclude
that the BIA’s denial of asylum as to Leiva Masariegos—and its denial of withholding
of removal as to all petitioners—was supported by substantial evidence on the record
as a whole. See Cubillos v. Holder, 565 F.3d 1054, 1056 (8th Cir. 2009) (standard of
review for denial of asylum); Menjivar v. Gonzales, 416 F.3d 918, 920–22 (8th Cir.
2005) (standard of review for denial of withholding of removal; discussing “unwilling
or unable to control” standard for non-governmental persecution). Accordingly, we
deny the petition for review. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-